376 F.2d 600
William CAHN, owner of one hundred percent (100%) of the capital stock of ASPIC Investments Corporation, Appellant,v.John NICHOLAS, Trustee, Appellee.
No. 24071.
United States Court of Appeals Fifth Circuit.
April 13, 1967.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Richard R. Booth and Walters, Moore & Costanzo, Miami, Fla., for appellant.
Thomas H. Wakefield, William M. Manker, Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM.


1
The judgment is affirmed.